     9:14-cv-03699-RMG          Date Filed 12/08/20     Entry Number 217         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION


United States of America et al, ex rel.
                                    )
Scarlett Lutz and Kayla Webster,    )
                                    )                C.A. No. 9:14-3699-RMG
                     Plaintiffs,    )
                                    )
             vs.                    )
                                    )
Laboratory Corporation of America   )
Holdings,                           )
                                    )                ORDER
                     Defendant.     )
                                    )
____________________________________)

       The Court conducted its monthly status conference in this matter on December 7, 2020

and now enters this written order memorializing various rulings and instructions provided during

the status conference:

       1.      In regard to Plaintiffs’ motion to compel (Dkt. No. 195), Defendant is directed to

provide to the Court via email on or before noon on December 11, 2020 for in camera inspection

all documents listed in Categories 1 and 2 in Dkt. No. 203-2 at 2-4.

       2.      Defendant has indicated a willingness to provide a stipulation of certain facts

concerning corporate knowledge regarding HDL’s processing fees that may reduce or eliminate

the need to disclose certain documents referenced in Paragraph 1 above, over which Defendant

has asserted attorney-client privilege.1 The stipulation may include the date on which Defendant

admits it first had knowledge that HDL’s processing fee practices might constitute unlawful

kickbacks or otherwise might be unlawful under federal law. The submission of a possible



1
 The Court has reserved its decision on the Plaintiffs’ motion to compel (Dkt. No. 195) until after
conducting an in camera inspection of the documents.
     9:14-cv-03699-RMG          Date Filed 12/08/20       Entry Number 217         Page 2 of 3




stipulation by Defendant is entirely voluntary and must be submitted via email on or before noon

on December 11, 2020.

       3.      Plaintiffs have written the Court concerning the Defendant’s decision to “claw

back” a July 2014 email from former CEO David King to outside counsel. (Dkt. No. 213).

Defendant has filed a letter in response. (Dkt. No. 215). Defendant has agreed to provide the

Court via email, by noon on December 11, 2020, a copy of the redacted and unredacted

communication for in camera inspection. Further, the Court instructs the Clerk to

administratively relabel Dkt. No. 213 as a motion to compel and Dkt. No. 215 as a response in

opposition to that motion to compel.2

       4.      At the parties’ joint request, the Court has agreed that some extension of the

scheduling order will be necessary. The Court advised the parties that the trial date would be

moved to on or after May 1, 2021 (from on or after March 1, 2021) and that parties should confer

and propose a revised scheduling order within those parameters. The parties are instructed to

submit to the Court, via a motion for amended scheduling order, a joint proposed revised

scheduling order on or before noon on December 11, 2020 or, if agreement cannot be reached,

separate proposed scheduling orders.

       5.      Plaintiffs raised with the Court their concern that certain witnesses had made

substantive changes in their depositions through errata sheet corrections. Plaintiffs requested

leave to re-depose those witnesses to determine if they had spoken to anyone after their

depositions and before making the errata sheet corrections. Defendant indicated a desire to have

the parties confer on this issue before it was addressed by the Court. The parties are instructed to



2
  The parties are instructed that in the future, when seeking specific action by the Court, that they
submit that request in the form of a motion. It is otherwise very difficult for the Court to track and
promptly respond to such issues.
     9:14-cv-03699-RMG          Date Filed 12/08/20       Entry Number 217         Page 3 of 3




confer promptly on this issue. If the matter is not resolved, Plaintiffs are directed to file a motion

on or before December 14, 2020 and Defendant is directed to file a response on or before

December 17, 2020.

       6.      The parties advised the Court that they are still attempting to identify an

appropriate and available mediator. The parties are reminded that retired South Carolina Chief

Justice Jean H. Toal served as a mediator in attempting to reach a multi-party settlement in the

Government’s related false claims case involving HDL and other defendants. Although a

settlement agreement was not achieved, Chief Justice Toal acquired a great deal of knowledge

about these issues in the course of that protracted mediation. The parties must ultimately select a

mediator with which they are comfortable, but may wish to consider Chief Justice Toal as a

possible option.

       7.      The Court’s next monthly status conference is set for 10:00 a.m. on January 8,

2021. Subsequent monthly status conferences will be conducted on February 12, 2021 at 10

AM; March 12, 2021 at 10 AM; and April 9, 2021 at 10 AM.

       AND IT IS SO ORDERED.



                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Court

Charleston, South Carolina
December 8, 2020
